                              1   WADE M. HANSARD, ESQ.
                                  Nevada Bar No. 8104
                             2    RENEE M. MAXFIELD, ESQ.
                                  Nevada Bar No. 12814
                             3    McCORMICK, BARSTOW, SHEPPARD,
                                  WAYTE & CARRUTH LLP
                             4    8337 West Sunset Road, Suite 350
                                  Las Vegas, NV 89113
                             5    Telephone:   (702)949-1100
                                  Facsimile:   (702)949-1101
                             6    whansard@mbswc. com
                                  rmcixfield@mbswc. com
                              7   Attorneys for Defendant

                              8

                              9                                UNITED STATES DISTRICT COURT

                             10                           DISTRICT OF NEVADA, NORTHERN DIVISION

                             11

                             12   STEPHEN SAUNDERS,                                  CASE NO.          3:18-cv-OO 198-HDM-WGC

                             13                  Plaintiff,                          STIPULATION AND ORDER TO
                                                                                     DISMISS WITH PREJUDICE
                             14          V.



                             15   ALLSTATE      INDEMNITY, a   foreign
                                  corporation, ABC CORPORATIONS I-X;
                             16   BLACK AND WHITE COMPANIES I-X; and
                                  JOHN DOES I-X, inclusive.
                             17
                                                 Defendants.
                             18

                             19

                             20          IT IS HEREBY STIPULATED by the parties above named, by and through their respective
                             21   counsel of record, that the above-entitled matter be dismissed with prejudice.

                             22   /

                             23   /

                             24   /

                             25   /

                             26   /

                             27   /

                             28   /
 MCCORMtCK, BARSTOW,
  SHEPPARD,WAYTE&
      CARRUTH LLP
                                                                                                                   3:18-cv-OO 198-HDM-WGC
8337 W. SUNSET RD, SUITE 350
    I ARN/PfSAft MX/AQ11'?
                                                         STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
                          1                Each party will bear their own costs and attorneys' fees.

                          2            Dated:                                                Dated:

                          3         BRADLEY, DRENDEb & JEANNE                           McCORMICK            ALSTOW, SH          rard
                                                                                            WA\TI                   UTH LLP
                          4

                          5
                                               MARK C. WENZEL, ESQ                                 ADEN             SARD, E$Q.
                          6                       Nevada Bar No. 5820                                   Nevada Bar No. 8104
                                                    P.O. Box 1987                                RENEE M. MAXFIELD, ESQ.
                          7                       Reno, Nevada 89505                                   Nevada Bar No. 12814
                                                  Attorneys for Plaintiff                      8337 West Sunset Road, Suite 350
                          8                                                                        Las Vegas, Nevada 89113
                                                                                                       Attorneys for Defendant
                          9

                        10                                                       ORDER

                        11                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-entitled action be

                        12     dismissed with prejudice.

                        13                 DATED this 24th day of May                   , 2019

                        14

                        15
                                                                                  UNITES STATES DISTRICT COURT JUDGE
                        16     Submitted by:
                                                            r
                        17                 DATED this23 day of IfW                      ,2019

                        18                                                      cCORMICK, BARSTOW, SHEPPARD,
                                                                                 AYTE&CARRLJH LLP
                        19

                        20

                        21
                                                                                        leM.
                        22                                                          Nevada Bar No. 8104
                                                                                    Renec M. Maxficld
                        23                                                          Nevada Bar No. 12814
                                                                                    8337 West Sunset Road, Suite 350
                        24
                                                                                    Las Vegas, Nevada 89113
                        25                                                          Tel. (702) 949-1100

                        26                                                          Attorneys for Defendant

                        27     6038520.1



                        28

 McCormick, B/>rstow.
  SHEPPARD,WAYTE&
      CARRUTH LLP
                                                                                                                    3:18-cv-00198-HDM-WGC
B337 W. SUNSET RD, SUITE 3S0
                                                          STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
